Citation Nr: 0020332	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  95-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to April 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
PTSD.


FINDING OF FACT

The veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for PTSD is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1997); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Well grounded claims

The threshold question in any veteran's claim for service 
connection is whether that claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Analysis

After reviewing the record, the Board concludes that the 
veteran's claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. 5107(a).  This is based on a 
February 1997 diagnosis of PTSD by a Vet Center therapist, 
and on the veteran's own statements regarding his alleged 
stressors.  While not necessarily conclusive as to his claim, 
the Board finds that this evidence is sufficient to justify a 
belief by a fair and impartial individual that the veteran's 
claim of entitlement to service connection for PTSD is 
plausible and thus well-grounded.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

The Board wishes to make it clear that the veteran's 
statements are presumed to be true only for the limited 
purpose of establishing whether the claim is well grounded.  
See Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993); see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant"].

The Board further finds that, the claim being well grounded, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As noted above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.  Thus, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).

Service personnel records reflect that the veteran served in 
the Republic of Vietnam, and that his military occupational 
specialty was water transportation.  His DD Form 214 
indicates no medals indicative of participation in combat.  
As discussed above, if there is no evidence of combat 
experience in service, there must be independent evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  

In October 1993, the veteran submitted a statement in which 
he set forth his alleged in-service stressors.  He reported 
that on one occasion in 1966, he had participated in the 
retrieval of dead bodies off the coast of Vietnam.  The 
veteran indicated that they used grappling hooks to get the 
bodies, and that they appeared bloated from the salt water 
and that some of the flesh had come off.  The veteran also 
reported an incident in which the ammunition ship he was 
aboard was almost struck by a French freighter.  He described 
this event as traumatic, particularly because he was aboard 
an ammunition ship at the time.  The veteran further 
described an incident in which someone had placed an 
explosive device aboard their ship; an incident in which his 
ship was strafed by a French fighter jet; and two incidents 
in which he witnessed fellow service members being injured 
while aboard the ship.  The veteran also pointed to an 
accident in which a 750-pound bomb came loose from its rack 
and struck his shoulder.  [The Board notes that the veteran 
is presently service-connected for the residuals of this 
injury.]  Lastly, the veteran indicated that while he was 
staying at the U.S. Naval Hospital in Yokosuka, Japan, he saw 
a number of mangled bodies.

After reviewing the veteran's October 1993 statement, the RO 
determined that it was not of sufficient detail so as to 
allow the RO to attempt verification of the veteran's 
stressors with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), [(formerly, the United States Army 
and Joint Services Environmental Support Group (ESG)].  As a 
result, in November 1993, the RO issued a request to the 
veteran asking that he furnish the specific dates of the 
alleged stressful events that occurred in Vietnam.  Because 
the veteran failed to respond to this request, the RO denied 
his claim in the March 1994 rating decision.

The Board notes that after the RO issued the March 1994 
rating decision, the veteran submitted a Notice of 
Disagreement in which he indicated that he had never received 
the RO's request for additional information regarding his 
stressors.  In his Substantive Appeal (VA Form 9) submitted 
in April 1995, he again indicated that he had never received 
the RO's request for the specific dates of his stressful 
events.  To the Board's knowledge, the RO has not since 
issued another request to the veteran for additional 
information regarding his in-service stressors.  Because the 
veteran has indicated on several occasions that he never 
received the RO's request for additional detail, the Board 
believes that a remand of this case is appropriate, in order 
to provide the veteran with an additional opportunity to 
elaborate on his claimed in-service stressors.

The Board further notes, however, that although the veteran 
has indicated that he never received the RO's request, he has 
since failed to provide the dates of his alleged stressors, 
despite having been made aware that the RO did issue a 
request for such information.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board 
believes that the veteran should be afforded an additional 
opportunity to provide further information relative to the 
claimed stressors, the Board cautions the veteran concerning 
his own responsibility to cooperate with VA in this matter.

The record reflects that in January 1999, the veteran was 
provided with a psychiatric examination in order to determine 
whether he has PTSD related to his service.  After examining 
the veteran, the psychiatrist concluded that although the 
veteran did have some symptoms consistent with PTSD, many of 
his symptoms appeared to be more related to a 
"characterological problem" rather than secondary to PTSD.  
The psychiatrist further concluded that more emphasis should 
be placed upon the characterological issues as a source of 
the veteran's problems and that he therefore did not fulfill 
the criteria for a diagnosis of PTSD.  However, in reaching 
these conclusions, the psychiatrist also noted that "there 
are probably some aspects of both PTSD and his 
characterological nature that contribute to his problems with 
anger and assaultiveness" [emphasis added].  

In light of the January 1999 psychiatrist's statements, the 
Board feels that there is still some ambiguity in the record 
regarding whether the veteran has PTSD.  This is particularly 
in light of a report of a March 1997 VA psychiatric 
examination, in which a VA psychiatrist concluded that 
although the veteran had a "borderline case in regards to 
[PTSD]", he did describe several stressful events in Vietnam 
and did demonstrate some PTSD symptomatology.  Because of the 
conflicting nature of the medical opinions presently of 
record, the Board believes that a further VA examination 
would be helpful in order to resolve any ambiguity and give 
full consideration to the veteran's claim.

Accordingly, this case is remanded for the following actions:

1.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  If the veteran fails to 
respond to this request, this should be 
specifically documented in his VA claims 
folder.

2.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214, a copy of this remand, and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, Suite 101 
Springfield, Virginia 22150-3197.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims folder.

4.  The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  This 
examination should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran.  The claims folder and a copy of 
this remand must be provided to the 
examiner for review prior to the 
examination.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the verified history 
detailed in the report provided by the 
USASCRUR, the service medical and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiner believes that PTSD is an 
appropriate diagnosis, that examiner must 
specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which 
stressor(s) detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for their 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  In particular, the 
RO should make a specific finding of fact 
as to whether the veteran was engaged in 
combat in Vietnam.  If the veteran is 
found to engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 
1154(b) are to be applied.  If the 
veteran is not found to have engaged in 
combat, the RO should make specific 
findings as to whether the claimed 
stressors occurred.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


